DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The amendment filed on January 7, 2022 is acknowledged.   Claims 1 – 15 and 19 – 21 pending in this application.  Claims 16 – 18 have been cancelled.  The Examiner acknowledges the addition of claims 19 – 21.  As amended, claims 4, 5 and 7 overcome the 35 U.S.C 112, second paragraph rejection cited in the previous office action.
Applicant’s arguments, see page 7, filed January 7, 2022, with respect to the rejection of claim 5 under 35 USC 103 has been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Coombe et al. USPGPUB 2018036704 and Natu USP 8944690.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5, 6, 9 and 10 are rejected under 35 U.S.C. 102a1 as being anticipated by Coombe et al. USPGPUB 2018036704.
Claims 1, 2 and 5, Coombe discloses newly built plain bearing (Fig. 1 and 2 shows a spherical plain bearing in an “uninstalled state”) comprising: an inner ring 12 (see Fig. 3A), and an outer ring 14, wherein the inner ring and the outer ring each include a sliding surface along (outer surface 12E and surface of inner opening 14K,G) which the inner ring and the outer ring are movable relative to each other, wherein an intermediate space exists between the sliding surface of the inner ring and the sliding surface of the outer ring, wherein an initial greasing 50 is provided in the intermediate 
Claim 6, the recitation “the initial greasing is introduced ex works (“when it leaves the manufacturing facility” according to par. [0008] of the present application) describes the method of making the product. However, the patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  Therefore, claim 6 is rejected since all claim limitations have been met as disclosed above (MPEP 2113). 
Claim 9, Coombe discloses at least one seal 95 covering the intermediate space between the sliding surfaces of the inner ring and of the outer ring and disposed such that the initial greasing is held in the intermediate space ([0051]).  
Claims 10, Coombe discloses the inner ring comprising an unused inner ring and wherein the outer ring comprises an unused outer ring (“unused” is inherent to the fabrication of the inner and outer ring). 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Coombe et al. USPGPUB 2018036704 as applied to claim 1 above, and further in view of Wegner et al. DE 4130688 (see attached machine translation).

Wegner discloses a sliding bearing element (1, 3) comprising a sliding surface (10) with a lacquer coating which is a solid lubricant that is a soluble epoxy resin, wherein the solid lubricant comprises PTFE or fluorinated graphite or molybdenum disulfide ([0007]). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to further modify the anti-corrosion coating of Coombe to include the coating of Wegner in order to improve sliding properties ([0007]) and save production cost [0025].

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Coombe et al. USPGPUB 2018036704 as applied to claim 1 above, and further in view of Arvand et al. DE 102013202824 (see attached machine translation).
Coombe does not expressly disclose the initial greasing including a grease paste including a white solid lubricant having an overall proportion of between 5% by weight and 40% by weight, and wherein the white solid lubricant is a phosphate, diphosphate, hydroxide, and/or or borate of a metallic element, zinc, and/or calcium, and/or or a zinc-calcium compound, and/or or the grease paste includes a synthetic oil, and/or or the grease paste is a solid paste of NLGI consistency class 2 according to DIN 51818:1981.12.
Arvand teaches that it was well-known to use a grease paste for initial greasing, including a white solid lubricant having an overall proportion of between 5% by weight and wherein the white solid lubricant is a phosphate, diphosphate, hydroxide, or borate of a metallic element, zinc, calcium, or a zinc-calcium compound, or the grease paste includes a synthetic oil, or the grease paste is a solid paste of NLGI consistency class 2 according to DIN 51818:1981.12 ([0030] – [0032]). 
It would have been obvious to one of ordinary skill at the time of the invention to modify Coombe, such that the grease paste includes a white solid lubricant having an overall proportion of between 5% by weight and 40% by weight, and wherein the white solid lubricant is a phosphate, diphosphate, hydroxide, and/or or borate of a metallic element, zinc, and/or calcium, and/or or a zinc-calcium compound, and/or or the grease paste includes a synthetic oil, and/or or the grease paste is a solid paste of NLGI consistency class 2 according to DIN 51818:1981.12, as taught by Arvand, for the purpose of reducing wear, thereby increasing “the service life and/or load capacity of the plain bearing.”

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Coombe et al. USPGPUB 2018036704 as applied to claim 2 above, and further in view of Arvand et al. DE 102013202824.
Coombe does not expressly disclose the inner ring and/or the outer ring at least partially including a manganese phosphate layer.
Arvand teaches that it was well-known in a similar plain bearing device to have inner ring and/or the outer ring at least partially including a manganese phosphate layer, in order to improve lubricant retention for release to the sliding surfaces ([0025]).
.

Claims 11 – 13, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Coombe et al. USPGPUB 2018036704 in view of Arvand et al. DE 102013202824.
Claims 11, 20 and 21, Coombe discloses all of the limitations of the claimed invention above, including, after applying the anti-corrosion coating, assembling the inner ring inside the outer ring, such that an intermediate space remains between the sliding surface of the inner ring and the sliding surface of the outer ring ([0049]).
Coombe does not expressly disclose the method steps of grinding the inner ring to form a sliding surface on the inner ring, grinding the outer ring to form a sliding surface on the outer ring.
Arvand teaches that it was well-known to use grinding the form the sliding surfaces of the inner and outer rings of a similar plain bearing device ([0006]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Coombe to include the method steps of Arvand, involving grinding the inner ring to form a sliding surface on the inner ring, grinding the outer ring to form a sliding surface on the outer ring, in order to obtain appropriate dimensional accuracy and surface finish of the sliding surfaces.

Claim 13, Coombe discloses, before operating the bearing under load for the first time, applying at least one seal 95 to the inner ring and/or to the outer ring to seal the intermediate space and hold the initial greasing in the intermediate space (inherent, since assembly of the spherical bearing, included initial greasing, would be required before intended use).

Claims 14, 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Coombe et al. USPGPUB 2018036704 in view of Arvand et al. DE 102013202824 as applied to claim 11 above, and further in view of Natu USP 8944690.
Claims 14 and 15, Coombe does not expressly disclose, before applying of the anti-corrosion coating, treating the inner ring and/or the outer ring with a manganese phosphate solution.
 Natu teaches that it was known to treat a slide bearing component (bushing 10) with a manganese phosphate solution (forming layer 116), before applying of an anti-corrosion coating 118 (col. 3, ll. 43 – 52).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide the method of, before applying of the anti-corrosion coating, treating the inner ring and/or the outer ring with of Coombe with a manganese phosphate solution, since such a modification would have been suitable promoting adhesion of the anti-corrosion coating, as taught and suggested by Natu.
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Arvand (DE 102013226749) discloses a nickel-phosphorus layer as an anti-corrosion coating ([0019]) for use in spherical plain bearings ([0002]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP A JOHNSON whose telephone number is (571)270-5216. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/PHILLIP A JOHNSON/Primary Examiner, Art Unit 3656